                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
RAS AMMALLAH MOORIS BEY,                  )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 19-11621-DJC
                                           )
JAMES GIGIELLO, et al.,                    )
                                           )
            Defendants.                   )
__________________________________________)


                               MEMORANDUM AND ORDER

CASPER, J.                                                                      September 6, 2019

       For the reasons set forth below, the Court grants plaintiff twenty-one days to file a

complaint accompanied by either the filing fee or a motion for leave to proceed in forma pauperis.

I.     Background

       On July 25, 2019, the Clerk of Court received several submissions from Plaintiff Ras

Ammallah Mooris Bey (“Bey”), a resident of Boston, Massachusetts. D. 1. Bey did not file a

complaint and did not pay the filing fee or a motion for leave to proceed in forma pauperis.

       As best can be gleaned from the filings, Bey complains that on July 17, 2018, her motor

vehicle was repossessed by Westlake Financial Services for non-payment. D. 1. At that time,

several police officers responded to a call concerning a disturbance arising from the repossession

of Bey’s vehicle by a tow truck company. Id.

       Bey represents in her filings that she is a Moorish American and argues that such status

provides a form of immunity from the civil and criminal laws of the state. Id. Bey’s filings include

two criminal complaint forms (AO 91) alleging violations of 15 U.S.C. §§ 1692c, 1692d, 1692e,
1692f and 18 U.S.C. §§ 241, 242, 245. Id. Bey’s filings also include a Boston Police Department

incident report, an “Affidavit of International Trust of the Moorish Divine and National Movement

of the World,” an “Affidavit of Financial Statement,” an “Affidavit of Fact,” an “Original

Certificate of Exemption,” a “Federal Recognized Exemption Status Affidavit,” a “Judicial Notice

and Proclamation,” and a “Violation Warning.” Id.

II.    Discussion

       “A civil action is commenced by filing a complaint with the court.” Fed. R. Civ. P. 3. Ms.

Bey’s submissions do not constitute a complaint. If she wishes to pursue this action, she must file

a complaint accompanied by payment of the filing fee or a motion for leave to proceed in forma

pauperis.

       To the extent Bey seeks to have this Court issue a criminal complaint, this Court is unable

to do so. Under the United States Constitution, it is the Executive Branch of the federal

government, and not the Judicial Branch, that may conduct criminal investigations and bring

criminal charges. See United States v. Nixon, 418 U.S. 683, 693 (1974); United States v. Smith,

231 F.3d 800, 807 (11th Cir. 2000).

       Moreover, Bey does not have standing to bring a criminal action in federal court because

no statute authorizes her to do so. Kennan v. McGrath, 328 F.2d 610, 611 (1st Cir. 1964) (per

curiam); accord Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989)(per curiam)(stating that only the

United States as prosecutor can bring a complaint under 18 U.S.C. §§ 241-242); Stone v. Warfield,

184 F.R.D. 553, 555 (D. Md. 1999) (stating that individual citizens have no private right of action

to institute federal criminal prosecutions).

       To the extent Bey seeks to assert a civil action, she must file a complaint that contains a

statement of the Court’s jurisdiction, “a short and plain statement of the claim showing that the



                                                2
pleader is entitled to relief,” and a demand for relief. See Fed. R. Civ. P. 8(a). The requirement

to provide a “short and plain statement of the claim” means that the complaint must contain

“enough detail to provide [each] defendant with ‘fair notice of what the . . . claim is and the grounds

upon which it rests, ’” Silverstrand Invs. v. AMAG Pharm., Inc., 707 F.3d 95, 101 (1st Cir. 2013)

(quoting Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011)) (alteration in

original), or, in other words, the statement of the claim “must ‘at least set forth minimal facts as to

who did what to whom, when, [and] where,’” Calvi v. Knox County, 470 F.3d 422, 430 (1st Cir.

2006) (quoting Educadores Puertorriqueños en Acción v. Hernandez, 367 F.3d 61, 68 (1st Cir.

2004)).

          In addition, a complaint should comply with other requirements set forth in the Federal

Rules of Civil Procedure. The caption of the complaint “must name all the parties,” Fed. R. Civ.

P. 10(a). “A party must state its claims . . . in numbered paragraphs, each limited as far as

practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). “Each allegation must be

simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). The plaintiff must sign the complaint. See

Fed. R. Civ. P. 11(a).

          In light of the foregoing, this action will be dismissed in twenty-one days unless Bey files

a complaint that comports with the rules as described above accompanied by either the filing fee

or a motion for leave to proceed in forma pauperis.

III.      Conclusion

          Based upon the foregoing, it is hereby ORDERED:

          1.     If Bey wishes to pursue this action, she shall, within twenty-one (21) days of the

date of this Memorandum and Order, (1) file a complaint and (2) either pay the $400 filing fee or

file an application to proceed in district court without prepaying fees or costs; and



                                                   3
        2.      The Clerk shall send Bey the forms for filing a civil complaint and an application

to proceed in district court without prepaying fees or costs. Plaintiff’s failure to comply with these

directives likely will result in the dismissal of this action.

SO ORDERED.
                                                        /s/ Denise J. Casper
                                                        Denise J. Casper
                                                        United States District Judge




                                                    4
